   Case 1:21-mj-00136-B Document 3 Filed 08/26/21 Page 1 of 2                     PageID #: 18



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION



 IN RE
                                                       Mag. J. No.
 APPLICATION FOR SEARCH
                                                       FILED UNDER SEAL
 WARRANT




                      MOTION TO SUBSTITUTE REDACTED COPIES
                         OF SEARCH WARRANT DOCUMENTS

       COMES NOW the United States, by and through its attorney, the United States Attorney

for the Southern District of Alabama, and moves the Court to allow for the substitution of

redacted copies of the search warrant documents in the instant matter, and as grounds therefor

says the following:

       The affidavit for the search warrant contains non-public information relating to a court

authorized wiretap. While some of the interceptees have been indicted, there remain additional

interceptees who have not been charged. This information relating to the specifics of the

wiretaps is neither public nor known to all the targets suspected of the criminal activities to

which it relates, and its disclosure would be inappropriate at this time. The United States

therefore requests the opportunity to substitute redacted copies within 14 days after the search

warrant is returned to the Court.

       WHEREFORE, the United States moves the Court to allow for the substitution of

redacted copies of the above described documents in the file herein prior to its unsealing.


                                                      Respectfully submitted,
Case 1:21-mj-00136-B Document 3 Filed 08/26/21 Page 2 of 2      PageID #: 19




                                      SEAN P. COSTELLO
                                      UNITED STATES ATTORNEY

                                  By: s/ Gloria A. Bedwell
                                      Gloria A. Bedwell
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      63 South Royal Street, Suite 600
                                      Mobile, Alabama 36602
                                      Telephone: (251) 441-5845
                                      Facsimile: (251) 441-5277
